Citation Nr: 1731147	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-44 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability.

2. Entitlement to a rating in excess of 10 percent prior to April 30, 2013, greater than 20 percent from April 30, 2013, to September 3, 2013, for status post excision of loose body and chondroplasty of left knee with degenerative arthritis, and in excess of 30 percent from November 1, 2014, for total left knee replacement. 

3. Entitlement to an increased rating for left knee instability, evaluated as 10 percent from April 30, 2013, to September 4, 2013.

4. Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).

(The issue of entitlement to a higher initial rating for service connected varicose veins of the left leg, currently evaluated as 10 percent disabling beginning May 24, 2004, 40 percent disabling beginning September 4, 2012, and 10 percent disabling beginning November 15, 2012 is the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	J. Bryan Jones, III, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the VA Regional Office (RO) in New Orleans, Louisiana. 

In October 2015, the Veteran and his son testified at a hearing conducted before the undersigned. A transcript of the hearing has been associated with the claims file.

As noted on the first page, the issue of entitlement to a higher initial rating for service connected varicose veins of the left leg, currently evaluated as 10 percent disabling beginning May 24, 2004, 40 percent disabling beginning September 4, 2012, and 10 percent disabling beginning November 15, 2012  is the subject of a separate decision. The Veteran provided testimony as to that issue before a different Veterans Law Judge (VLJ) in November 2012. Consequently, that issue will be decided in a separate decision to be signed by that VLJ. 

The issues were previously remanded by the Board in April 2016 for further development. 

The issues of entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability, and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence demonstrates that prior to April 30, 2013, the Veteran's status post excision of loose body and chondroplasty of left knee with degenerative arthritis was manifested by pain and range of motion from 10 degrees of extension (at worst, when considering complaints of pain) to 40 degrees of flexion (at worst, when considering complaints of pain) without instability.

2. The evidence demonstrates that from April 30, 2013 to September 3, 2013, the Veteran's status post excision of loose body and chondroplasty of left knee with degenerative arthritis was manifested by range of motion from 15 degrees of extension to 90 degrees of flexion and slight instability.

3. From November 1, 2014, the clinical evidence does not reflect the Veteran's total left knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to April 30, 2013, for limitation in left knee flexion associated with status post excision of loose body and chondroplasty of left knee with degenerative arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

2. The criteria for a separate rating of 10 percent, and no higher, prior to April 30, 2013, for limitation in left knee extension associated with status post excision of loose body and chondroplasty of left knee with degenerative arthritis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

3. The criteria for a rating in excess of 20 percent from April 30, 2013 to September 3, 2013, for limitation in left knee extension associated with status post excision of loose body and chondroplasty of left knee with degenerative arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

4. The criteria for a separate rating in excess of 10 percent from April 30, 2013 to September 3, 2013, for left knee joint instability associated with status post excision of loose body and chondroplasty of left knee with degenerative arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

5. The criteria for a disability rating in excess of 30 percent for a total left knee replacement have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. 38 C.F.R. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2016), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024 (2016).

Entitlement to a rating in excess of 10 percent prior to April 30, 2013, for status post excision of loose body and chondroplasty of left knee with degenerative arthritis

The Veteran filed a claim for an increased rating in excess of 10 percent disabling for his status post excision of loose body and chondroplasty of left knee with degenerative arthritis in September 2008. The claim was denied in March 2009. As noted above, the claim was remanded by the Board in April 2016. Subsequently, an August 2016 rating decision granted the Veteran a 20 percent disabling rating for status post excision of loose body and chondroplasty of left knee with degenerative arthritis and a separate 10 percent disabling rating for instability of the left knee, effective April 30, 2013 to September 3, 2013.

Here, the Board will discuss whether an increase rating for status post excision of loose body and chondroplasty of left knee with degenerative arthritis prior to April 30, 2013 is warranted. 

Prior to April 30, 2013 the Veteran's left knee disability was rated under Diagnostic Code 5261. The Board will consider the DC 5261 as well as other diagnostic codes which may be applicable based on the Veteran's left knee symptomology.

Flexion and Limitation of the Lower Extremity

DC 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees. A 10 percent rating is warranted for leg flexion limited to 45 degrees. A 20 percent evaluation is for leg flexion limited to 30 degrees. A 30 percent evaluation is for leg flexion limited to 15 degrees. 

DC 5261 provides a noncompensable rating when leg extension is limited to 5 degrees. A 10 percent rating is warranted for leg extension limited to 10 degrees. A 20 percent evaluation is for leg extension limited to 15 degrees. A 30 percent evaluation is for leg extension limited to 20 degrees. A 40 percent evaluation is for leg extension limited to 30 degrees. A 50 percent evaluation is for leg extension limited to 45 degrees. 

In VAOPGCPREC 9 - 2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25. 

Instability of the Knee

Instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding. See VAOPGCPREC 23-97. DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply. See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment. A 20 percent evaluation is warranted for moderate knee impairment. A 30 percent evaluation is warranted for severe knee impairment. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Prior to April 30, 2013, a rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86). The medical evidence reflects that the Veteran's left knee has range of motion from at least 0 to 40 degrees, and the evidence is against a finding of ankylosis; thus, a rating under DC 5256 is not warranted. (See January 2012 VA medical examination).

The December 2008 and January 2012 VA examinations revealed the Veteran's left knee with no joint instability upon physical examination.

The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. Joint instability can be objectively diagnosed upon clinical examination. Based on the objective evidence reflecting no joint instability within the left knee prior to April 30, 2013, the Board finds a separate compensable rating under DC 5257 is not warranted.

A rating under DC 5258 is not warranted because the evidence does not reflect dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. The clinical evidence does not reflect a dislocated semilunar cartilage in the left knee. 

A rating under DC 5259 is not warranted because the evidence does not reflect symptoms in regard to the removal of semilunar cartilage.

A December 2008 VA examination report reflects that the Veteran's left knee had had 10 to 140 degrees of leg flexion. The report further revealed the Veteran had left knee leg extension from 105 to 10, with the Veteran unable to fully extend his left knee.

A January 2012 VA examination report reflects that the Veteran's left knee had had 0 to 90 degrees of leg flexion, with objective evidence of pain at 40 degrees. The report further revealed no limitation of left leg extension. On repetitive testing there was no additional loss of range of motion.

A rating in excess of 10 percent disabling under DC 5260 is not applicable here, as the Veteran did not experience functional loss to a degree that would such under this code. A 20 percent rating is warranted for leg flexion limited to 30 degrees. The Veteran's left leg flexion is limited at 40 degrees (at worst, when considering complaints of pain) prior to April 30, 2013. As the Veteran's left leg flexion most closely approximates a 10 percent rating (flexion limited to 45 degrees), a higher rating is not applicable here. 

A separate rating of 10 percent under DC 5261 is warranted, as the clinical evidence reflects left leg extension limited to 10 degrees at worst. (See December 2008 VA medical examination report).  A rating in excess of 10 percent disabling under this diagnostic code is not warranted as the Veteran's right leg extension is not limited to 15 degrees or higher.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

In addition to the clinical findings, the Board has also considered the Veteran's statements regarding his pain and his use of assistive devices. However, the Board finds that the Veteran's listed disability symptoms do not warrant any additional increased ratings as his impairments are contemplated in the currently assigned ratings.

Entitlement to a rating in excess of 20 percent for limitation of left knee extension for status post excision of loose body and chondroplasty of left knee with degenerative arthritis and entitlement to an increased rating in excess of 10 percent for instability of the left knee from April 30, 2013 to September 3, 2013 

Subsequent to the April 2016 Board remand, in an August 2016 RO decision the Veteran was provided a retroactive rating of 20 percent disabling for left knee extension for status post excision of loose body and chondroplasty of left knee with degenerative arthritis and a separate 10 percent disability rating for instability of the left knee effective April 30, 2013 to September 3, 2013. In a previous November 2014 rating decision, the RO granted the Veteran a 100 percent disability rating effective September 4, 2013 to Nove4mber 1, 2014 due to left knee replacement surgery. As such, the Board will focus its analysis here on whether an increased rating is warranted from April 30, 2013 to September 3, 2013 for the Veteran's left knee disability. 

The August 2016 rating decision was based in part to an April 30, 2013 VA medical treatment record. The April 30, 2013 VA Orthopedic Surgery Outpatient note reflects the Veteran with left knee extension limited to 15 degrees, left knee flexion limited to 90 degrees, and varus laxity at 30 degrees of flexion. 

Here, a rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86). The medical evidence reflects that the Veteran's left knee has range of motion from at least 15 to 90 degrees, and the evidence is against a finding of ankylosis; thus, a rating under DC 5256 is not warranted. (See April 30, 2013 VA Orthopedic Surgery Outpatient note).

The April 30, 2013 VA Orthopedic Surgery Outpatient note revealed varus laxity at 30 degrees of left knee flexion upon physical examination. Additionally, both Lachman instability test and posterior drawer test were negative for instability.

The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. Joint instability can be objectively diagnosed upon clinical examination. Based on the objective evidence (to include a finding of varus laxity on April 30, 2013 examination), the Board finds the Veteran's left knee instability severity to be slight, but no more than slight (in light of the Lachman instability test and posterior drawer test being negative for instability on April 2013 examination). As discussed earlier, words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. Here, the evidence of record, as discussed above, reflects that the Veteran does have slight (but no more than slight) left knee instability. Thus, a separate rating in excess of 10 percent under DC 5257 is not warranted.

A rating under DC 5258 is not warranted because the evidence does not reflect dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. The clinical evidence does not reflect a dislocated semilunar cartilage in the left knee. 

A rating under DC 5259 is not warranted because the evidence does not reflect symptoms in regard to the removal of semilunar cartilage.

The April 30, 2013 orthopedic note reflects that the Veteran's left knee extension was limited to 15 degrees and left knee flexion limited to 90 degrees.

A rating under DC 5260 is not applicable, as the Veteran does not experience functional loss to a degree that would warrant a compensable rating under this code. A 10 percent rating is warranted for leg flexion limited to 45 degrees. The Veteran's left leg flexion was found to be limited at 90 degrees.

A separate rating in excess of 20 percent under DC 5261 is not warranted, as the clinical evidence reflects left leg extension limited to 15 degrees at worst.  A rating in excess of 20 percent disabling under this diagnostic code is not warranted as the Veteran's left leg extension is not limited to 20 degrees or higher.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

In addition to the clinical findings, the Board has also considered the Veteran's statements regarding his pain and his use of assistive devices. However, the Board finds that the Veteran's listed disability symptoms do not warrant any additional increased ratings at this time as his impairments are contemplated in the currently assigned ratings.

Entitlement to a rating in excess of 30 percent from November 1, 2014, for total left knee replacement.

As noted earlier, a previous November 2014 rating decision granted the Veteran a 100 percent disability rating under Diagnostic Code 5055, effective September 4, 2013 to September 30, 2014 due to left knee replacement surgery. Under that Diagnostic Code, a 100 percent rating applies during the one-year period following the implantation of a knee prosthesis. Accordingly, the Veteran received a 100 percent rating for his left. Thereafter, the minimum disability rating following a knee replacement is 30 percent, and the Veteran was assigned that minimum 30 percent rating effective November 1, 2014. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5055, a 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain, or limitation of motion, adjudicators should rate Diagnostic Code 5055 by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula) or assign the minimum 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

The rating schedule does not define the terms "intermediate" or "severe" as they used in Diagnostic Code 5055. Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just. 38 C.F.R. § 4.6. Clinicians' use of terminology such as severe, although an element that the Board will consider, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. § § 4.2, 4.6. 

The Veteran was provided a VA medical examination in June 2016. The examination report reflects the Veteran with left knee flexion from 5 to 115 degrees with no additional loss of range of motion on repetitive testing. The examination further noted left leg extension from 115 to 5 degrees with no additional loss of range of motion on repetitive testing. Further, the examination report noted no ankylosis, no instability on joint testing, no recurrent effusion, and intermediate degrees of residual weakness, pain or limitation of motion. 

Here, the Board finds that an increased rating in excess of 30 percent disabling for total left knee replacement is not warranted.

The clinical evidence does not reflect the Veteran's total left knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity. As such, a rating in excess of 30 percent under DC 5055 is not warranted.

Here, a rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. The medical evidence reflects that the Veteran's left knee has range of motion from at least 5 to 115 degrees, and the evidence is against a finding of ankylosis; thus, a rating under DC 5256 is not warranted. (See June 2016 VA medical examination report).

The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. Here, no joint instability was found on physical examination. Thus, a separate compensable rating of 10 percent under DC 5257 is not warranted.

A rating under DC 5258 is not warranted because the evidence does not reflect dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. The clinical evidence does not reflect a dislocated semilunar cartilage in the left knee. 

A rating under DC 5259 is not warranted because the evidence does not reflect symptoms in regard to the removal of semilunar cartilage.

A rating under DC 5260 is not applicable, as the Veteran does not experience functional loss to a degree that would warrant a compensable rating under this code. A 10 percent rating is warranted for leg flexion limited to 45 degrees. The Veteran's left leg flexion was found to be limited at 115 degrees.

A compensable rating under DC 5261 is not applicable either, as the clinical evidence reflects left leg extension limited to 5 degrees.  

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

Left knee scar

The Board notes that the Veteran has scarring associated with his service-connected left knee disability.

Under Diagnostic Code 7802, burns or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear are evaluated.

The following ratings are available under Diagnostic Code 7802, for superficial scars, other than those of the head, face, or neck, that are nonlinear, a 10 percent rating is warranted if the scar, or scars, cover an area, or areas, of 144 square inches (929 square centimeters) or more. 

A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1 (2016).

For purposes of Diagnostic Code 7802, if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate rating is to be assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, the total area of the qualifying scars that affect the anterior portion of the trunk, and the total area of the qualifying scars that affect the posterior portion of the trunk. 38 C.F.R. § 4.118, Diagnostic Code7802, Notes 2 (2016). The separate ratings are then combined under 38 C.F.R. § 4.25. 

Criteria for Unstable or Painful Scars (DC 7804)

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful. Higher ratings of 20 and 30 percent are warranted if there are three or four, or five or more, unstable or painful scars, respectively. If one or more scars are both unstable and painful, a 10 percent rating is added to the rating that is based on the total number of unstable or painful scars. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1 (2016).

Any disabling effects of scars (including linear scars) that are not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code, to include, where applicable, diagnostic codes pertaining to limitation of function. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

A June 2016 VA examination reflects the Veteran with a June 1980 surgical scar located at the left anterior medial knee measuring 18cm x 1cm. The examination reflects the service-connected scar is superficial and nonlinear. The examination report further reflects that the scar is not painful or unstable. Additionally, the examination report notes that the Veteran's scarring does not result in limitation of function nor does it impact his ability to work. The examination noted a September 2013 surgical scar located at left anterior measuring 16cm x1cm. The scar was also found to be superficial and nonlinear with no limitation of function or impact his ability to work. Lastly, the scar was found to be not painful or unstable.

Based on the Veteran having two superficial and nonlinear scars covering less than 144 square inches (929 square centimeters) which is neither painful or unstable; a separate compensable rating is not warranted for the Veteran's s scarring, associated with his left knee disability under DC 7802 or DC 7804.

The Board has considered whether a higher rating would be in order under other relevant diagnostic codes. The rating criteria provide for the rating of disabling effects not provided for in diagnostic codes 7800 through 7804. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016). The Board finds that Diagnostic Codes 7800 (disfigurement of the head, face, or neck) and 7801 (scars other than head, face, or neck, that are deep or that cause limited), are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions which are service-connected. There is no suggestion, either lay or medical, of any additional disabling effects not addressed in the present rating. 

Consideration has been given to assigning staged ratings. However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's left knee are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disabilities have met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.


ORDER

Entitlement to an increase rating in excess of 10 percent for limitation of left knee flexion for status post excision of loose body and chondroplasty of left knee with degenerative arthritis, prior to April 30, 2013 is denied.

Entitlement to a separate rating of 10 percent, and no higher, for limitation of left knee extension for status post excision of loose body and chondroplasty of left knee with degenerative arthritis prior to April 30, 2013, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating in excess of 20 percent for limitation of left knee extension associated with status post excision of loose body and chondroplasty of left knee with degenerative arthritis effective April 30, 2013 to September 3, 2013 is denied.

Entitlement to an increased rating in excess of 10 percent for instability of left knee associated with status post excision of loose body and chondroplasty of left knee with degenerative arthritis effective April 30, 2013 to September 3, 2013 is denied.

Entitlement to an increased rating in excess of 30 percent for left total knee replacement from November 1, 2014 is denied. 


REMAND

In the April 2016 remand the Board found a December 2008 medical opinion in regard to the Veteran's claim for service connection for a right knee disability to be inadequate. The Board requested an opinion be provided as to whether it is least as likely as not that any diagnosed right knee disorder is caused or aggravated (worsened beyond normal progression) by his service-connected left knee disability. 

Unfortunately, the Board must remand the issue again for a supplemental opinion. A supplemental opinion is needed as to whether it is least as likely as not that any diagnosed right knee disorder is caused or aggravated (any increase in disability) by his service-connected left knee disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The issue of TDIU is inextricably intertwined with the service connection issue and is deferred pending the completion of this remand.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for right knee disorder; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Obtain a supplemental medical opinion from an appropriate provider to determine the nature, extent, and etiology of any diagnosed right knee disorder. The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the medical report. 

 The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is at least as likely as not (50 percent or greater) that any diagnosed right knee disorder is caused or aggravated (any increase in disability) by his service-connected left knee disability [If any disorder is found to have been aggravated by his service-connected left knee disability, the examiner should quantify the approximate degree of aggravation.] 

A complete rationale should be given for all opinions and conclusions expressed. If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope of a medical professional conversant in VA practices.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


